PER CURIAM:
Claimant, a West Virginia University professor, resides on College Avenue in Morgantown. During a snow storm on January 16, 1978, a large tree on University High School property fell, cutting the power lines to claimant’s residence. Electric service was not restored for 24 hours. Claimant’s tropical fish, valued at $317.50, froze because the heaters in the fish tanks could not operate.
Claimant testified that the tree, estimated to be 150 feet high, was living and that high winds accompanied approximately 18" of snow. Claimant’s wife stated that she had, on a number of occasions, complained to University officials about the trees facing their property. She explained that the size and angle of the trees made her feel that they were unsafe. Grounds crews responded to the complaints by inspecting the trees and declaring them safe.
It is not demonstrated by a preponderance of the evidence that the accident was caused by negligence on the part of the respondent. For that reason, the claim must be denied.
Claim disallowed.